Title: To George Washington from Major General Robert Howe, 20 March 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 20th March 1780
          
          I sent down a Guide who has pretty intelligent Conexions below and is himself intelligent, his accounts I send your Excellency tho they are

not very Explicit or satisfactory. One of his Relations was in New York two or three days ago, he says that An Embarkaton is taking place and they seem to intend a Sea Voyage, that three Generals are to go with it, Mathews, Patterson, & a Hessian General whose name he can not remember. their Destination a profound secret, but some small Vessels being part of the Fleet, Southern Enterprise was suspected. I have an Emissary down who is instructed to learn in what manner these Vessels are fitted, how Victual’d, how wooded and water’d, whether clean or Foul, and every inquiry necessary to discover whether they are Destind for interior or Exterior Operations. It is said (but it is only Report) that a number of Flat Bottom’d Boats were Collecting at Fort Washington, this also I shall take steps to be certain of. I have nothing particular to add. I am Dear sir with the Greatest Respect Your Excellency’s Most Obt hum. servt
          
            R: Howe
          
        